USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC#:

DATE FILED: Oa

 

 

 

William Cafaro, Esq. 108 West 39" Street, Suite 602 Louis M. Leon, Esq.
ADMITTED IN NY, CA, MD & TX New York, New York 10018 Associate
Email: beafarolucafaroesg.com Telephone: 212.583.7400 ADMITTED IN NY
Facsimile: 212.583.7401 Email: /leon@cafaroesg.com
Amit Kumar, Esq. wre. cafaroesg.coim
Managing Attorney Andrew S, Buzin, Esq.
ADMITTED IN NY & NJ Of Counsel
Email: gkumariadcafaroesg.com ADMITTED IN NY, FL & DC

 

 

January 24, 2020
Via ECF and e-Mail
Andrew L. Carter, Jr., U.S.D.J.
United States Courthouse
40 Foley Square, Courtroom 1306
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

Re: — Schaper v. Bronx Lebanon Hospital Center, e¢ al.
1:17-cv-1246(ALC)(OTW)
Your Honor:

This office represents the Plaintiff in the above referenced employment discrimination
action brought under Title VII of the Civil Rights Act of 1964, the New York State Human Rights
Law and the New York City Human Rights Law. We write, with the consent of the Defendants,
to respectfully request an extension of time for the Parties to file a Joint Pre-Trial Order (“JPTO”)
to March 6, 2020. Under the Court’s individual rules of practice, the JPTO was due on October
30, 2019, 30 days after the Court denied the Defendants’ Motion for Summary Judgment (the
“Motion”), However, since the Court’s Order on the Motion, the Parties have litigated Plaintiff's
motion to amend her complaint, Plaintiff has filed her Amended Complaint, and on January 22,
2010, the Defendants’ timely filed their Answer to the Plaintiff's Amended Complaint. Given this
procedural history, the Parties believe that the extension of time to file the JPTO is warranted. No
previous requests for an extension to file the JPTO have been made.

We thank the Court for its courtesy in this matter.

Respectfully submitted,
LAW OFFICES OF WILLIAM CAFARO

ae

Z

 

William Cafaro, Esq. (WC 2730)
Amit Kumar, Esq. (AK 0822)

 

 
2|Page

Re: — Andrew L. Carter, Jr. U.S.D.J.
Schaper v. Bronx Lebanon Hospital Center, ef al.
1:17-cv-1246(ALC)(OTW)

Attorneys for the Plaintiff

108 West 39th Street, Suite 602
New York, NY 10018

Main (212) 583-7400
BCafaro@cafaroesq.com
AKumar(@CafaroEsq.com

\

C= 9

HON. ANDREW L. CARTER, Jf
UNITED STATES DISTRICT JUDGE |

\/27/2020

  
 
 

SO ORE

 
